Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I claims 1-27 in the reply filed on 07 September 2022 is acknowledged. Applicant has pointed out that incorrect standard has been applied to the restriction requirement. The present application is a “bypass continuation” under 35 USC 111(a) for which the US practice for restriction applies. Applicant is correct and the error is acknowledged. The Examiner called the Attorney of record on 02 December 2022, 05 December 2022 and 08 December 2022 and left messages requesting presentation of the same Groups of invention as in the restriction mailed 07/25/2022, in conformance with US practice and request election over the phone for the purpose of compact prosecution. However, the Attorney of record, Mr. Thomas Finneti, did not return the calls (see attached interview Summary). Hence, a restriction according to US practice is set forth below. 
Claims 1-46 and 48-71 are pending in the instant application and are subject to the restriction set forth below. Claims 47 and 72-75 have been canceled (Preliminary amendment filed 22 June 2020.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-27 drawn to staining compositions, a biological sample stained with the composition, a container, a system and a kit containing the composition classified in class G01N 2001/302.
Claims 28-45 and 48-71 drawn to a method of staining an organism and detecting an organism using the above composition, classified in class G01N1/30, C12Q1/04.
Claim 46 drawn to an apparatus to dispense composition of any one of claims 1-20, classified in class G01N1/31.
The inventions are independent or distinct, each from the other because:
Inventions I-III are unrelated. In the instant case, Invention I, drawn to compositions requires the necessary reagents to be combined and stored for use. Invention II, drawn to a method of staining an acid-fast organism, requires a subject from whom the biological sample is to be obtained and the steps to stain the sample with start and end points and analysis of results. Invention III, drawn to a dispenser, requires assembly of the components to get the dispenser. All three have different designs, modes of operation and effects. Restriction for examination purposes as indicated is proper because all these inventions listed are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process of use claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection is governed by 37 CFR 1.116; amendments submitted after allowance is governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Group I, claims 1-27, as elected in the Response filed 09/07/2022, is taken as the elected invention for prosecution based on the restriction set forth above. Group III, claim 46 is also rejoined with Group I for examination.
An action on the merits of Group I claims 1-27 and Group III claim 46 is contained below.
Group II Claims 28-45, 48-71 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
This application is a continuation of PCT/EP2018/086069 filed 12/20/2018, which claims the benefit of 62/610,215 filed 12/24/2017. 
The parent application 62/610,215 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-27 of this application. Priority date accorded is 12/24/2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopkins et al (US 7,410,753).
Hopkins et al teaches a system comprising a dispenser for applying a staining composition (Figs. 1 and 3-4; col. 4, lines 44-51; col. 6, lines 6-14). The system of Hopkins also has an assembly adapted to heat the microscopic slide (Fig. 5 and col. 4, lines 52-53). Therefore, Hopkins et al anticipates claims 24 and 46.

Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polaske et al (WO 2016/17008 A1; cited in IDS filed 06/23/2020).
Polaske et al teaches a system comprising a dispenser for applying a staining composition (page 66, claim 57 of Polaske). Therefore, Polaske et al anticipates claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al (J Clin Pathol. 1993, 46, 559-560, cited in the IDS filed 06/23/2020) as evidenced by Amway (Amway Home LOC Multipurpose Cleaner, pages 1-2; ‘Amway; of record) in view of Meszaros et al (WO 95/17519; cited in IDS filed 06/23/2020).
Ellis et al teaches a composition which is a mixture of basic fuschin in ethanol (solution A) and an aqueous solution of a cleaning product, namely, liquid organic cleaner, which comprises sodium lauryl sulphate (anionic surfactant), C10-C16-alcohol ethoxylate (non-ionic surfactant), sodium chloride (additive), cocamidopropylamine oxide (amphoteric surfactant; see page 559, right col., under Methods of Ellis).
From Amway’s disclosure it can be seen that the composition of Ellis has a non-ionic surfactant and sodium chloride (additive). The specification as filed teaches the use of additive (para 110) but does not define as to what all are considered as additives. Hence, the sodium chloride in the composition reads on additive. The composition of Ellis does not contain phenol since Ellis teaches that it is not used as an ingredient due to its hazardous nature and inherent danger to staff who handle it (page 559, right col., see paragraph above subtitle-Methods; limitation of claim 22). Ellis teaches that its composition was used to stain biological sample slides for examination by pathologists (page 560, right col., see under Results). For the purpose of examination by pathologists one of ordinary skill in the art would make a biological sample stained with the composition of claim 1 (as in claim 21) and as in claim 22 since this would help in organisms to be identified in the biological sample more readily as taught by Ellis by using a composition that is safe to handle.
The composition of Ellis has some of the components recited in claim 1 (fuchsin, surfactants, alcohol), non-ionic surfactant (as in claims 7-9, 18), sodium chloride (additive as in claim 15), and fuchsin and surfactant (as in claim 17). Ellis does not teach a composition wherein a base is present as an ingredient and the percentage of fuchsin (as in claim 1), and the limitations of claims 2-6, 10-14, 16, percentages of the ingredients as in claim 17, and the limitations of claims 19-20.
Meszaros et al, drawn to staining bacteria, teaches a composition comprising fuchsin, alcohol and a buffer (pages 2-3 and 7-13). According to Meszaros, the pH of the solution is critical. The optimal pH is in the range of 1 to 6 (page 11, lines 19-24; as in claim 13). The pH can be raised by adding bases like sodium hydroxide (page 13, lines 1-3). This a suggestion to the artisan that a base line hydroxide can be included as a component in the composition of Ellis (as in claims 1 and 3). Since Meszaros teaches the use of fuchsin and also adding a base, it indicates that the base does not react with fuchsin (as in claim 16). The pH is adjusted in order to compensate for pH variances caused by particular formulation of the solution (page 12, lines 22-25). Another method of adjusting pH is by using a buffer which can be TRIS (page 13, lines 4-9; limitations of claims 4-6 and 19). 
Ellis teaches that its composition, which is a mixture of solution A and B keep well when combined and can be repeatedly used for staining and has been in use for 6 months (page 559, right col., see third para under Methods). Therefore, the artisan would make the claimed composition in a container as in claim 23 as a ready to use staining composition. There is a reasonable expectation of success that the claimed composition would also be stable for at least 420 days as in claim 14 in view of the above teaching of Ellis regarding the composition being stable and used for six months.
Meszaros teaches a kit containing analogous compositions comprising fuchsin, decolorizing solution with pH adjusted (page 34, claim 26, page 35, claims 28-29; page 37, claim 45 for alcohol; page 38, claims 48 and 51 for buffer and pH). Ellis teaches the other solutions used for staining (see page 559 under methods and page 560, left col., under METHOD). In view of this the artisan would make the kit as in claims 25-27 sine the claimed kits would provide all the required solutions separately ready to use when needed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to arrive at the claimed composition since compositions comprising the recited ingredients are known to be used in staining as taught individually by the prior art. One of ordinary skill in the art would adjust the percentages of the ingredients as in claims 1-2, 11, 17 and 20 using the amounts taught by Ellis and Meszaros as starting points for the purpose of optimization since Meszaros teaches that staining methods need improved accuracy and performance by eliminating problems such as over/under decolorizing and variability (page 5, last line through page 6, line 3). For this purpose, the artisan would adjust the percentages of the ingredients. The artisan would look for a C8-C18 alcohol ethoxylate that comprises less than 12 moles of ethylene oxide as in claim 10, in order to obtain a composition which has optimal surfactant property. Meszaros teaches the use of fuchsin which can be acid or base fuchsin (page 36, claims 38-39). Even though Mezsaros does not expressly teach new fuchsin as in claim 12, the artisan would use new fuchsin as the staining agent (as in claim 12) in order to look for a composition with optimal staining property.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (A) and (E) above are seen to be applicable here since based on the prior art teachings, both the composition comprising the claimed ingredients are known to be used in compositions used for staining. Thus, it is obvious to combine prior art and arrive at the claimed composition. Since Meszaros teaches that staining methods need improved accuracy and performance by eliminating problems such as over/under decolorizing and variability, the artisan would look for new compositions including the one as claimed and containing the ingredients in the claimed percentage ranges for the reasons taught by Mezsaros. Ellis also teaches that its staining composition is safer and gave stains with clearer background staining (page 560, see under Results and Discussion).
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Product improvement is the motivation. Motivation for making the claimed composition is also provided by Meszaros and Ellis as set forth above.






Conclusion
Elected claims 1-27 (Group I) and Group III claim 46 are rejected.
Group II Claims 28-45, 48-71 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623